Citation Nr: 1313509	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-27 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hearing loss.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for an eye disorder to include glaucoma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had certified active service from September 1973 to August 1979 and additional duty with the Georgia Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Columbia, South Carolina, Regional Office which, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for both hearing loss and diabetes mellitus; denied those claims on the merits; and denied service connection for glaucoma.  In July 2010, the Board remanded the Veteran's appeal to the Atlanta, Georgia, Regional Office (RO) for additional action.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for both hearing loss and diabetes mellitus, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board 

sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In its July 2010 Remand, the Board noted that:

In a January 2006 written statement, the Veteran reported that he had served with the Georgia Army National Guard from September 1979 to April 2005. 

The Board directed that: 

1.  Again contact the Georgia Army National Guard and/or the appropriate service entity and request that it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Georgia Army National Guard.  

In July 2010 and January 2011, the AMC contacted the Georgia Army National Guard and requested verification of the Veteran's complete periods of active duty, active duty for training, and inactive duty for training.  In October 2010 and March 2011, the Georgia Army National Guard sent copies of the Report of Separation from Active Duty (DD Form-214) arising from the Veteran's period of active service with the Army.  The requested service verification was not conducted.  While the Board recognizes the AMC's attempts to comply with the Board's Remand instructions, the requested action was not undertaken.  The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC), the appropriate service entity, and/or Defense Finance and Accounting Service (DFAS) and request that it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Georgia Army National Guard.  If such verification is not possible, a written statement to that effect from the appropriate organization should be prepared for incorporation into the record.  

2.  Thereafter, ensure that the development above has been completed in accordance with the Remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

